Abbott Bros. II Steak Out, Inc. v Tsoulis (2018 NY Slip Op 06437)





Abbott Bros. II Steak Out, Inc. v Tsoulis


2018 NY Slip Op 06437


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: CENTRA, J.P., CARNI, NEMOYER, CURRAN, AND WINSLOW, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (329/18) CA 17-01645.

[*1]ABBOTT BROS. II STEAK OUT, INC., PLAINTIFF-RESPONDENT, 
vALEXANDROS TSOULIS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.